Citation Nr: 0117934	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  99-20 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by abnormal blood tests as secondary to exposure 
to Agent Orange.  

2.  Entitlement to service connection for systolic 
hypertension as secondary to radiation exposure.  

3.  Entitlement to service connection for sinusitis as 
secondary to radiation exposure and exposure to Agent Orange.  

4.  Entitlement to service connection for allergic disorders 
as secondary to exposure to Agent Orange and other chemicals.  

5.  Entitlement to service connection for a skin disorder, 
variously classified, as secondary to exposure to Agent 
Orange.  

6.  Entitlement to service connection for a prostate gland 
disorder, variously classified, as secondary to radiation 
exposure.  

7.  Entitlement to service connection for hearing loss.  

8.  Entitlement to service connection for tinnitus.  

9.  Entitlement to service connection for a lung disorder as 
secondary to exposure to Agent Orange.  

10.  Entitlement to a higher initial (compensable) evaluation 
of residuals of a fracture left elbow (chip fracture of the 
proximal portion of the olecranon process).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 1960 
and from February 1963 to February 1967.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the North Little Rock, Arkansas 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of evaluation of residuals of a fractured left 
elbow, is reflected on the first page of this decision in 
accordance with Fenderson v. West, 12 Vet. App. 119 (1999).  
In Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability.  
The Court held that where the issue involves an appeal which 
has been developed from the initial rating assigned following 
a grant of service connection, adjudicators must consider 
whether separate, or "staged" ratings may be assigned for 
separate periods of time.  The Court specifically found that 
framing the issue as "entitlement to an increased rating" did 
not sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating.  Id.  The veteran is not prejudiced 
by the naming of this issue as the Board has not dismissed 
any issue.  The Board notes that the Court has not provided a 
substitute name for this type of issue.  Before the Board may 
execute a staged rating of the veteran's disability, it must 
be determined that there is no prejudice to the veteran to do 
so without remand to the RO for that purpose.  See Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  As the regulations and 
rating criteria have been provided, the Board finds no 
prejudice to the veteran in considering the issue as 
entitlement to higher evaluation on appeal from the initial 
grant of service connection.  

Preliminary review of the record indicates that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his left elbow disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  The RO found 
that the case did not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  A chronic disorder manifested by abnormal blood tests is 
not shown to be present.  

2.  Residuals of a fracture left elbow (chip fracture of the 
proximal portion of the olecranon process) are manifested by 
limitation of left elbow flexion to 120 degrees and extension 
to 10 degrees.  


CONCLUSIONS OF LAW

1.  A disorder manifested by abnormal blood tests was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 1154; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

2.  Residuals of a fractured left elbow (chip fracture of the 
proximal portion of the olecranon process) are 0 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71A, Diagnostic Code 5206 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  The RO 
has met its duty to assist the appellant in the development 
of these claims under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue 
of the Statement of the Case and the Supplemental Statement 
of the Case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  In fact, the veteran submitted 
additional medical evidence in support of his claims.  He has 
been fully advised of the substantive reasons for the denial 
of his claims, in terms of the evidence that is lacking and 
in terms of the evidence that is considered, and informed of 
the applicable law and regulations, in detail.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, in fact, it appears that all 
evidence identified by the veteran relative to these claims 
has been obtained and associated with the claims folder.  
Service medical records were obtained and associated with the 
claims folder, and the National Personnel Records Center has 
indicated that all available records have been forwarded.  
Multiple VA examinations were conducted, and copies of the 
reports associated with the file.  The Board finds that all 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 C.F.R. § 3.159; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

I.  Abnormal Blood disorder

Background.  Service medical records show no complaints, 
findings, or diagnosis of a blood disorder during the 
veteran's first period of active service.  At his May 1960 
separation examination, clinical evaluation of the vascular 
system was normal.  It was shown that the veteran spent about 
9 1/2 months overseas during his first period of active 
service.  Two blank, undated Records of Exposure To Ionizing 
Radiation Forms DD 1141 are associated with the service 
medical records.  It was noted that the veteran spent a 
little longer than 4 months overseas during his second period 
of active service.  

On a July 1998 VA Agent Orange examination, the veteran 
reported having spent nights in Vietnam followed by nausea 
over 24 hours which was possibly due to chemical exposure.  
Based on a complete blood count, no blood disorder was 
identified.  At an October 1998 VA examination, the veteran 
reported having been told of some abnormality on blood 
testing.  The impression included history of abnormal blood 
test that was not documented.  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Service connection connotes many factors, but 
basically it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces or, if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131.  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

A veteran, who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), (d), 3.309(e).  The diseases that are listed 
under 38 C.F.R. § 3.309(e) include chloracne or other related 
diseases, Hodgkin's disease, multiple myeloma, nonHodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, certain respiratory cancers 
and soft-tissue sarcoma.
The specified diseases include chloracne or other acneform 
diseases consistent with chloracne.  Notwithstanding the 
foregoing, the United States Court of Appeals for the Federal 
Circuit, however, has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994); McCartt v. West, 12 Vet. 
App. 164, 167 (1999).  

Analysis.  The veteran has given vague evidence as to some 
abnormality on blood testing at some time, but no chronic 
disability related to abnormal blood testing has been 
revealed.  No such disability relative to blood testing is 
shown to have been present during active service or to be 
present at this time.  His complaint was duly noted on the 
1998 examination, but it was concluded that, at most, he had 
a history of an abnormal blood test that was not documented.  
Accordingly, there is no evidence of a current disability as 
provided by a medical diagnosis.  While the veteran has 
alleged that he has a blood disorder which resulted from his 
active service, in the absence of evidence demonstrating that 
the veteran has the requisite training to proffer medical 
opinions, the contentions are no more than unsubstantiated 
conjecture and are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  Without evidence showing that a disease or 
disability is present, no plausible claim for service 
connection can be presented, and the claim must be denied.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a blood disorder and the claim is denied. 

II.  Left elbow

Service medical records reflect that the veteran fractured 
his left elbow in a judo match.  He had pain and tenderness 
over the medial aspect of the elbow with painful supination 
and pronation.  There was a small incomplete chip fracture of 
the left olecranon process with a contusion of the medial 
epicondyle.  At the May 1960 separation examination, the left 
elbow fracture was shown to be healed with full strength and 
range of motion.  The RO, in a January 1999 rating decision, 
granted service connection for fracture of the left elbow, 
chip fracture of the proximal portion of the olecranon 
process and assigned a noncompensable evaluation. 

At a November 1999 VA examination for his left elbow 
disability, the veteran complained of pain in this elbow 
approximately 2 to 3 times per year, during which he had 
weakness, stiffness with a feeling that the left elbow was 
locked at 40 degrees, and tenderness along the medial aspect 
of the elbow.  It was noted that he was right-handed.  
Therefore, his left upper extremity is considered "minor" 
(as distinguished from "major") for rating purposes.  He 
denied use of braces or any surgery or injections for his 
left elbow.  On evaluation, there was left elbow flexion to 
120 degrees without pain and to 125 degrees with pain.  
Extension to 10 degrees without pain and to 0 degrees with 
pain.  He was able to pronate and supinate without 
difficulty.  There was no evidence of effusion or tenderness 
along the medial and lateral epicondyle and olecranon bursa.  
Sensation was intact.  Deep tendon reflexes were termed 2/4 
bilaterally.  His grip strength was very good.  Remote injury 
to the left elbow was diagnosed.  The examiner stated that 
there was no functional loss or limitations by physical 
examination.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, since the present appeal arises from an 
initial rating decision which established service connection 
and assigned the initial disability evaluations, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2000), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 
202 (1995).
Additionally, it is the intent of the rating schedule to 
recognize actually painful joints due to healed injury as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2000).  

The RO has evaluated the veteran's left elbow disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5206, limitation of 
motion of the forearm.  Under Diagnostic Code 5206, when 
flexion of the minor forearm is limited to 110 degrees, a 
noncompensable rating is assigned.  A 10 percent rating is 
warranted if flexion is limited to 100 degrees.  A 20 percent 
rating requires limitation of forearm flexion from 70 to 90 
degrees.  A 30 percent rating requires limitation of forearm 
flexion to 55 degrees.  A 40 percent rating requires 
limitation of forearm flexion to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5206 (2000).

The Board will also consider alternative evaluations under 
Diagnostic Codes 5207 or 5208 (2000).  Under Diagnostic Code 
5207, limitation of extension of the minor forearm from 45 to 
60 degrees warrants a 10 percent rating.  If extension of the 
minor forearm is limited from 75 to 90 degrees, a 20 percent 
rating is warranted.  If extension of the minor forearm is 
limited to 100 degrees, a 30 percent rating is warranted.  If 
extension of the minor forearm is limited to 110 degrees, a 
40 percent rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207 (2000).  Pursuant to Diagnostic Code 
5208, a maximum 20 percent rating is warranted where the 
evidence shows that forearm flexion is limited to 100 degrees 
and extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5208 (2000).  The normal range of elbow 
motion is from 0 degrees of extension to 145 degrees of 
flexion.  38 C.F.R. § 4.71, Plate I (2000).  

The Board notes that Diagnostic Code 5209 (2000) is not 
applicable to the instant case as there no competent evidence 
in the record on appeal to show either a flail joint 
impairment or valgus deformity.  Likewise malunion, nonunion 
or malalignment rated under Diagnostic Code 5211 (2000) is 
not shown to be involved.  

Upon review, the Board finds that the current clinical range 
of motion of the left elbow up to the point of painful motion 
is not compensable under Diagnostic Code 5206, 5207, or 5208.  
The rating criteria under Diagnostic Code 5206 are currently 
applied for the noncompensable rating.  Based on the medical 
evidence, this is found to be appropriate.  The rating 
examination referred to the veteran's description of left 
elbow flare-ups, but there has been no supporting clinical 
evidence with respect to left elbow findings during the 
claimed flare-ups.  The Board notes that the veteran has been 
informed of the need to submit evidence in support of his 
claim.  However, the best and only medical evidence of his 
current left elbow disability was presented on the rating 
examination.  In the absence of pain, weakness, swelling, 
tenderness, incoordination, deformity, atrophy, and/or 
fatigability, except for the above-specified pain at the 
extremes of left elbow motion, there is no objective basis to 
increase the current rating.  Moreover, the examiner stated 
that no functional loss or limitations were present on 
examination.  

Additionally, the evidence of record does not show 
manifestations of the left elbow disability warranting a 
higher rating for this condition for a specific period or a 
"staged rating" or additional separate evaluations at any 
time since the effective date of the grant of service 
connection, August 3, 1998.  See Fenderson, 12 Vet. App. 119. 

While the veteran may disagree with the medical findings on 
the rating examination, contending that the left elbow is 
more disabling than shown at that time, he is not competent 
to dispute the medical findings on his own.  He has supplied 
no medical evidence that counters the findings on the VA 
examination, even as to flare-ups.  Without such medical 
evidence, the Board can only accept the rating examination as 
revealing the findings that are for consideration of the 
rating at issue.  

Based on the record, the Board finds that the preponderance 
of the evidence is against the claim for a compensable 
evaluation for the veteran's fracture of the left elbow, chip 
fracture of the proximal portion of the olecranon process or 
for a higher rating for a specific period or a "staged 
rating" or additional separate evaluations at any time since 
the effective date of the grant of service connection for the 
veteran's fracture of the left elbow, chip fracture of the 
proximal portion of the olecranon process in August 1998, and 
the claim is denied to this extent.  Since the preponderance 
of the evidence is against the claim to this extent, the 
benefit of the doubt doctrine is not for application with 
regard to these matters.  VCAA, Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified as amended at 38 C.F.R. § 
5107); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disorder manifested by abnormal 
blood tests as secondary to exposure to Agent Orange is 
denied.  Entitlement to a compensable evaluation for 
residuals of a fracture left elbow (chip fracture of the 
proximal portion of the olecranon process) is denied.  

REMAND

As noted above, there was a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board observes 
that the veteran contended that he was exposed to aircraft 
radar during service and that his hypertension was the result 
of such exposure.  According to the veteran's DD 214s, his 
job specialties during service included aircrew for radar 
navigation systems and aircraft electrical repairman.  At the 
October 1998 VA examination, the VA examiner only addressed 
the lack of relationship between the veteran's hypertension 
and possible Agent Orange exposure, the VA examination did 
not address the veteran's contention that his hypertension 
resulted from his exposure to aircraft radar.

Additionally, as noted above, the veteran's DD 214s indicates 
that he was exposed on a regular basis to jet engine noise.  
At his 1998 VA audiological examination, the examiner noted 
that the veteran complained of tinnitus which he related to 
his exposure to jet noise during service 30 to 35 years 
prior; however, the examiner did not indicate whether the 
veteran's tinnitus was related to such.  Moreover, the 
veteran was shown to have mild bilateral sensorineural high 
frequency hearing loss.  However, the examiner did not 
provide an opinion as to whether the veteran's hearing loss 
was related to his service.  Additionally, VA and private 
medical records show that the veteran has received treatment 
for a skin disorder and a prostate disorder.  In the 1998 VA 
examination, the examiner opined that these disorders were 
not due to Agent Orange exposure, however, the examiner did 
not address whether they were related to service.  Moreover, 
private medical records showing treatment for a prostate 
disorder dating back to 1974 were received subsequent to the 
1998 VA examination.  Furthermore, at the October 1998 VA 
examination, the examiner stated that a lung disorder was not 
shown.  However, the veteran submitted a copy of an October 
1998 pulmonary function test showing mild obstructive 
disease.  Additionally, x-rays of sinuses were suggestive of 
sinusitis and the veteran reported allergies.  The examiner 
diagnosed history of sinusitis and allergies but did not 
provide an opinion as to whether such diagnoses were related 
to the veteran's service.  VA's duty to assist the veteran 
includes obtaining a thorough and contemporaneous examination 
in order to determine the nature, etiology, and extent of the 
veteran's disabilities.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5102-7).  Accordingly, this case 
is REMANDED for the following:

1.  The RO should contact the examiner 
who performed the October 1998 VA 
examination and request that the examiner 
provide an opinion as to whether it is as 
likely than not that the veteran's 
hypertension was related to his active 
service to include possible exposure to 
radiation from aircraft radar.  If the 
examiner is no longer available, the 
veteran should be afforded a VA 
hypertension examination which addresses 
this question.  The veteran's claims 
folder to including the veteran's service 
records should be made available to the 
examiner.  The VA examiner should 

2.  The RO should contact the examiner 
who performed the October 1998 VA 
audiological examination and request that 
the examiner provide opinions as to 
whether it is more likely than not that 
the veteran's tinnitus was related to his 
active service and whether it is as 
likely than not that the veteran's 
hearing loss disability was related to 
active service.  If the examiner is no 
longer available, the veteran should be 
afforded a VA audiological examination 
which addresses these questions.  The 
veteran's claims folder to including the 
veteran's service records should be made 
available to the examiner.  The VA 
examiner should provide reasons and bases 
for this opinion.

3.  The RO should contact the examiner 
who performed the October 1998 VA 
dermatological examination and request 
that the examiner provide an opinion as 
to whether it is as likely than not that 
the veteran's skin disorder was related 
to his active service.  If the examiner 
is no longer available, the veteran 
should be afforded a VA dermatological 
examination which addresses this 
question.  The veteran's claims folder to 
including the veteran's service records 
should be made available to the examiner.  
The VA examiner should provide reasons 
and bases for this opinion.

4.  The veteran should be afforded a VA 
examination to determine the nature, 
etiology and extent of his prostate 
disorder.  The veteran's claims folder to 
including the veteran's medical records 
should be made available to the examiner 
prior to the examination.  The examiner 
should provide opinions as to the current 
nature of the veteran's prostate disorder 
if any, and whether it is as likely than 
not that the veteran's current prostate 
disorder, if any, is related to his 
active service.  The VA examiner should 
provide reasons and bases for this 
opinion.

5.  The veteran should be afforded a VA 
examination to determine the nature, 
etiology and extent of his lung disorder.  
The veteran's claims folder to including 
the veteran's medical records should be 
made available to the examiner prior to 
the examination.  The examiner should 
provide opinions as to the current nature 
of the veteran's lung disorder if any, 
and whether it is as likely than not that 
the veteran's current lung disorder, if 
any, is related to his active service.  
The VA examiner should provide reasons 
and bases for this opinion.

6.  The veteran should be afforded a VA 
examination to determine the nature, 
etiology and extent of his sinusitis and 
allergies.  The veteran's claims folder 
to including the veteran's medical 
records should be made available to the 
examiner prior to the examination.  The 
examiner should provide opinions as to 
the current nature of the veteran's 
sinusitis and allergies if any, and 
whether it is more likely than not that 
the veteran's current sinusitis and/or 
allergies, if any, are related to his 
active service.  The VA examiner should 
provide reasons and bases for this 
opinion.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

8.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

 


